IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DAVID D. RICHARDSON,          : No. 353 WAL 2014
                              :
               Petitioner     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Commonwealth Court
         v.                   :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
PENNSYLVANIA DEPARTMENT OF    :
CORRECTIONS, JOHN K. MURRAY   :
AND SHAWN KEPHART,            :
                              :
               Respondents    :


                                     ORDER


PER CURIAM

      AND NOW, this 5th day of November, 2014, the        Application to Proceed In

Forma Pauperis and the Petition for Allowance of Appeal are DENIED.